                   Case 3:18-cv-01801-JCH Document 13 Filed 11/26/18 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                                          for the
                                                  District of Connecticut

                James E. Shelton, et al.
                        Plaintiff                            )
                                                             )
                           v.                                )      Case No.
                                                                                           3:18-cv-01801-JCH
                                                             )
                 Post University, Inc.
                                                             )
                        Defendant

                                            NOTICE OF APPEARANCE

To:     The clerk of court and all parties of record

        I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

                                            Defendant Post University, Inc.
                                                                                                                     .


Date:               11/26/2018                                      /s/ Michael S. Cryan
                                                                                       Attorney’s signature

                                                                    Michael S. Cryan
                                                                                   Printed name and bar number
                                                                    ARENT FOX LLP
                                                                    1301 Avenue of the Americas, Floor 42
                                                                    New York, NY 10019
                                                                                             Address

                                                                    michael.cryan@arentfox.com
                                                                                         E-mail address

                                                                    (212) 484-3900
                                                                                        Telephone number

                                                                    (212) 484-3990
                                                                                          FAX number




Rev. 5/4/2011
             Case 3:18-cv-01801-JCH Document 13 Filed 11/26/18 Page 2 of 2


                                   CERTIFICATE OF SERVICE


I hereby certify that on       11/26/2018           , a copy of foregoing was filed electronically and served
by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by e-mail to all parties
by operation of the Court=s electronic filing system or by mail to [Below list the names and addresses of anyone
unable to accept electronic filing] as indicate on the Notice of Electronic Filing. Parties may access this filing
through the Court's CM/ECF System.


                                                             /s/ Michael S. Cryan
                                                            Attorney’s signature
